Case 3:20-cv-01055-DWD Document 26 Filed 03/23/21 Page 1 of 7 Page ID #613




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ZAJAS, INC.,            )
                         )
             Plaintiff,  )
                         )
 vs.                     )                           Case No. 20-cv-1055-DWD
                         )
 BADGER MUTUAL INSURANCE )
 COMPANY,                )
                         )
             Defendant.  )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On September 3, 2020, Plaintiff Zajas, Inc. filed suit against Defendant Badger

Mutual Insurance Company in the Circuit Court for the Fourth Judicial Circuit, Clinton

County, Illinois. Defendant removed the case to this Court on October 6, 2020. Zajas, Inc.

operated a restaurant that purchased insurance policies from Badger Mutual. When the

restaurant was forced to close or to reduce business operations significantly due to the

Covid-19 pandemic, Zajas made a claim under its Badger Mutual policies but the claim

was denied, prompting Plaintiff to file suit. Now before the Court is Defendant’s motion

to dismiss (Doc. 12) to which Plaintiff responded (Doc. 24) and Defendant replied (Doc.

25). For the reasons delineated below, the Court grants Defendant’s motion to dismiss.

                                  FACTUAL ALLEGATIONS

       Plaintiff Zajas, Inc. operates Aviston Family Restaurant located in Clinton County

Illinois. Defendant Badger Mutual Insurance Company issued two “all risk” commercial

policies to Plaintiff, one that covered the period from April 1, 2019, through April 1, 2020,
Case 3:20-cv-01055-DWD Document 26 Filed 03/23/21 Page 2 of 7 Page ID #614




and one that covers April 1, 2020, through April 1, 2021. 1 Plaintiff was impacted

financially by the “stay at home” orders issued by the State of Illinois in response to the

Covid-19 pandemic, which required the restaurant to close to the public for a period of

time. Only carryout and delivery services could continue. When its business income

dropped, Plaintiff submitted a claim for coverage to its Badger Mutual insurance

adjustor. As of the date Plaintiff filed suit, Badger Mutual had not responded to the claim.

        Under the policies’ business income and extra expense coverage, Badger agreed:

        1. We will pay for the actual loss of Business Income you sustain due to
           the necessary suspension of your operations during the period of
           restoration. The suspension must be caused by direct physical loss of or
           damage to property at the described premises. The loss or damage must
           be caused by or result from a Covered Cause of Loss.

        2. Business income means the:

                a. Net Income (Net Profit or Loss before income taxes) that would
                   have been earned or incurred if no physical loss or damage had
                   occurred; but not including any Net Income that would likely
                   have been earned as a result of an increase in the volume of
                   business due to favorable business conditions caused by the
                   impact of the Covered Cause of Loss on customers or on other
                   businesses; and

                b. Continuing normal operating expenses incurred, including
                   payroll.




1Plaintiff’s complaint, which was attached to Defendant’s notice of removal, states that the policies were
attached as exhibits. (Doc. 1-1). The notice of removal did not include exhibits to the complaint, but
Defendant attached copies of the policies to its memorandum in support of its motion to dismiss. (Docs.
13-1, 13-2). In ruling on a motion to dismiss, the Court may consider the complaint and any exhibits thereto.
The Court may also consider other documents, like an insurance policy, that “are central to the complaint
and are referred to in it,” provided that the information is “properly subject to judicial notice.” Williamson
v. Curran, 714 F.3d 432, 436 (7th Cir. 2013). Because it appears the policies were attached to the complaint
and because they can be considered otherwise as central to and referenced in the complaint, the Court will
consider the policies as submitted by Defendant.
Case 3:20-cv-01055-DWD Document 26 Filed 03/23/21 Page 3 of 7 Page ID #615




(Doc. 13-1, p. 27; Doc. 13-2, p. 28)(emphasis in originals). If a loss is otherwise covered,

coverage may be precluded by the policies’ virus or bacteria exclusion:

       The additional exclusion set forth below applies to all coverages, coverage
       extensions, supplemental coverages, optional coverages, and endorsements
       that are provided by the policy to which this endorsement is attached,
       including, but not limited to, those that provide coverage for property,
       earnings, extra expense, or interruption by civil authority.

       1. The following exclusion is added under Perils Excluded, item 1.:

          Virus or Bacteria –

          We do not pay for loss, cost, or expense caused by, resulting from, or
          relating to any virus, bacterium, or other microorganism that causes
          disease, illness, or physical distress or that is capable of causing disease,
          illness, or physical distress.

          This exclusion applies to, but is not limited to, any loss, cost, or expense
          as a result of:

          a. any contamination        by   any    virus,   bacterium,   or   other
             microorganism; or

          b. any denial of access to the property because of any virus,
             bacterium, or other microorganism.

(Doc. 13-1, p. 13; Doc. 13-2, p. 14)(emphasis in originals).

       Plaintiff alleges that Badger Mutual has breached their contract by failing to cover

losses caused by a reduction in business activities that was required by the Covid-19 “stay

at home” orders. Plaintiff further alleges that the failure to provide coverage was

vexatious and unreasonable in violation of the Illinois Insurance Code. Plaintiff also

brings a claim under the Illinois Consumer Fraud and Deceptive Practices Act, suggesting

that the denial of coverage was based on Defendant’s failure to investigate or on
Case 3:20-cv-01055-DWD Document 26 Filed 03/23/21 Page 4 of 7 Page ID #616




Defendant’s concealment of its knowledge that coverage should have been provided in

an attempt to save money.

                                      LEGAL STANDARD

       A complaint must include enough factual content to give the opposing party

notice of what the claim is and the grounds upon which it rests. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698 (2009). To satisfy the

notice-pleading standard of Rule 8, a complaint must provide a “short and plain

statement of the claim showing that the pleader is entitled to relief” in a manner that

provides the defendant with “fair notice” of the claim and its basis. Erickson v. Pardus, 551

U.S. 89, 93 (2007)(citing Twombly, 550 U.S. at 555 and quoting Fed. R. Civ. P. 8(a)(2)). In

ruling on a motion to dismiss for failure to state a claim, a court must “examine whether

the allegations in the complaint state a ‘plausible’ claim for relief.” Arnett v. Webster, 658

F.3d 742, 751 (7th Cir. 2011)(citing Iqbal, 556 U.S. at 677-678). A complaint “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face,” rather than providing allegations that do not rise above the speculative level. Id.

                                          ANALYSIS

       “[I]nterpretation of an insurance policy is a matter of state law.” Windridge of

Naperville Condo. Assoc. v. Philadelphia Indemnity Ins. Co., 932 F.3d 1035, 1039 (7th Cir.

2019). The parties agree that Illinois law controls the outcome of their dispute. Under

Illinois law an “insurance policy is a contract … . [T]he general rules governing the

interpretation of other types of contracts also govern the interpretation of insurance

policies.” Id. (quoting Hobbs v. Hartford Insurance Co. of the Midwest, 823 N.E.2d 561, 564
Case 3:20-cv-01055-DWD Document 26 Filed 03/23/21 Page 5 of 7 Page ID #617




(Ill. 2005)). As the Supreme Court of Illinois has explained, in this context, a court’s

“primary objective is to ascertain and give effect to the intention of the parties, as

expressed in the policy language. If the policy language in unambiguous, the policy will

be applied as written, unless it contravenes public policy.” Hobbs, 823 N.E.2d at 564.

Whether there is an ambiguity “turns on whether the policy language is subject to more

than one reasonable interpretation.” Id. An ambiguity exists where “policy language is

subject to more than one reasonable interpretation. Although ‘creative possibilities’ may

be suggested, only reasonable interpretations will be considered.” Id. (citation omitted).

       Defendant argues that its coverage for “direct physical loss or damage to” the

insured property does not grant business income and extra expense coverage for

Plaintiff’s lost income related to the Covid-19 business restrictions issued by the State of

Illinois. The Court considered whether the phrase “direct physical loss of or damage to”

requires physical, tangible damage to insured property before coverage exists or whether

coverage is available for intangible, diminutions in value or income that are not tied to

an alteration in appearance at the covered premises. See Smeez, Inc. v. Badger Mutual

Insurance Co., 20-cv-1132-DWD, Doc. 36. Agreeing with many courts within Illinois and

elsewhere, the undersigned found that the Covid-19 virus does not cause “direct physical

loss or damage to” covered property under a business income loss policy. See id. (citing

Zwill v. Corp. v. Lexington Ins. Co., --- F.Supp.3d ---, 2020 WL 7137110 (W.D. Mo. Dec. 2,

2020)(finding no coverage for Covid-19-related reductions in business income where

policy covered “direct physical loss of or damage to property); Bend Hotel Development

Company, LLC v. Cincinnati Insurance Company, --- F.Supp.3d --- 2021 WL 271294 (N.D. Ill.
Case 3:20-cv-01055-DWD Document 26 Filed 03/23/21 Page 6 of 7 Page ID #618




Jan. 27, 2021)(finding that Covid-19 virus does not cause “direct physical loss or damage

to” covered property and noting that the complaint did not allege a need to restore any

physical element of the property such that there was a “period of restoration”); Crescent

Plaza Hotel Owner L.P. v. Zurich American Insurance Company, 2021 WL 633356 (N.D. Ill.

Feb. 18, 2021)(dismissing for failure to allege “direct physical loss or damage to” covered

hotel); Bradley Hotel Corp. v. Aspen Specialty Insurance Company, --- F.Supp.3d ---, 2020 WL

7889047 (N.D. Ill. Dec. 22, 2020)(Covid-19-related losses were not caused by “direct

physical loss of or damage to property”)).

       Plaintiff’s arguments in favor of finding a grant of coverage in this case do not

differ from, or supplement, the arguments in Smeez, Inc. to a degree that leaves the Court

inclined to reverse its recent decision. As such, the Court finds that the Badger Mutual

insurance policies at issue here do not provide coverage for the damages alleged in

Plaintiff’s breach of contract claim. In the absence of coverage, Plaintiff’s claims under the

Illinois Insurance Code and Illinois Consumer Fraud and Deceptive Practices Act fail, as

well. Defendant’s refusal to cover Plaintiff’s claim cannot be “vexatious or unreasonable”

where there is a bona fide dispute regarding coverage, particularly in light of the lack of

coverage for Plaintiff’s alleged damages. See 215 ILCS 5/155; Citizens First Nat’l Bank of

Princeton v. Cincinnati Ins. Co., 200 F.3d 1102, 1110 (7th Cir. 2010). Similarly, Plaintiff’s

claim that Defendant knowingly and falsely stated that coverage was unavailable cannot

survive after a finding that such a statement was not false.

       These statutory claims flow from Plaintiff’s breach of contract claim and must be

dismissed along with it. The Court concludes that the absence of coverage for Plaintiff’s
Case 3:20-cv-01055-DWD Document 26 Filed 03/23/21 Page 7 of 7 Page ID #619




claims is not a pleading deficiency that can be corrected through an amended complaint.

As such, Plaintiff’s entire complaint will be dismissed with prejudice and without leave

to amend.

                                      CONCLUSION

       For the above-stated reasons, Defendant Badger Mutual Insurance Company’s

motion to dismiss (Doc. 12) is GRANTED. Plaintiff Zajas, Inc.’s complaint is

DISMISSED with prejudice and without leave to amend. The Clerk of Court shall enter

judgment reflecting the dismissal and shall close this case.

       SO ORDERED.

       Dated: March 23, 2021



                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge
